                      UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW HAMPSHIRE



Weston J. Stow

      v.                              Civil No. 18-cv-768-JL

Anne Davis, et al.


                                 ORDER


      After due consideration of the objection filed, I herewith

approve the Report and Recommendation of Magistrate Judge Andrea

K. Johnstone dated August 14, 2019.


                                      ____________________________
                                      Joseph N. Laplante
                                      United States District Judge

Date: December 9, 2019

cc:   Weston J. Stow, pro se
